FRUGÉ, Judge
(dissenting).
I respectfully dissent from the majority’s adherence to an erroneous interpretation of the statute, LSA-R.S. 23:1331.
The majority refuses to reopen a compensation case based on the holding of Lacy v. Employers Mutual Liability Ins. Co. of Wis., 233 La. 712, 98 So.2d 162 (1957). In this case, the trial court awarded plaintiff disability payments for six months from the date of trial. The judgment was signed six days after trial. This fact precludes plaintiff from reopening the case.
The Lacy case is criticized by Malone in Louisiana Workmen’s Compensation Law and Practice. (See Section 281, pages 156 et seq, pocket part 1964). The result is inconsistent with the statutory scheme of workmen’s compensation.
Louisiana Civil Code, Article I, states, “Law is a solemn expression of legislative will”. In dealing with a statute, courts are free to reinterpret the statute. Erroneous interpretations are not binding on lower courts. Planiol, Civil Law Treatise (an English Translation by the Louisiana State Law Institute ) No. 204 (1959).